DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/275,545, the examiner acknowledges the after final amendments dated 8/16/2021. Claims 24-26 are considered as allowable subject matter. 
Allowable Subject Matter
Claims 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 24, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…writing the parameter data values that have been read from the memory device to a set of registers corresponding to the address values, the set of registers being control registers of a waveform generator circuit; generating a waveform corresponding to the data values in the set of registers; upon generating the waveform, re-writing the parameter data values of the waveform to the set of registers to repeat the generating of the waveform when both a control condition occurs and a value in a control register of the block moving hardware-based controller indicates that the waveform should repeat when the control condition occurs by the block moving hardware-based controller re-writing the parameter data values of the waveform to the set of registers; upon generating the waveform, stopping the block moving hardware-based controller from further writing to the registers of the set when both the control condition occurs and the value in the control register indicates that the block moving hardware-based controller should terminate when the control condition occurs so that a final pulse of the waveform is repeated until parameter data values of a waveform are written to the register set”.
Prior art Sherman et al. (US PGPUB 2012/0158096) describes implantable simulation syste that includes direct memory access controller for control simulation (Paragraphs 0023-0029) but not the specific limitations of “a memory controller to determine whether the usage mode of the request is identical to a usage mode of the region of memory to which the request pertains, the usage mode of the region of memory being one of the non-persistent memory such that the region of memory is exposed as the DRAM, and persistent memory such that the region of memory is exposed as the separate disk storage”.
Dependent claim(s) 25-26 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 24 upon which claims 25-26 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135